On Rehearing.
Pending a motion for rehearing filed by the defendant in error, the parties to this litigation have filed a stipulation and agreement of settlement. Said stipulation is hereby approved.
Pursuant to the terms of said stipulation, the original opinion filed in this cause June 7, 1932, is hereby readopted and confirmed, with the following modification, to wit: It is ordered that the rate of 38 cents per thousand cubic feet, applicable to the first 50,000 cubic feet of gas consumed, prescribed under the terms of said opinion, shall become effective on the 1st day of December, 1932, and shall not be retroactive.
Pursuant to said stipulation, this cause is remanded to the Corporation Commission, with instructions to place in effect the rates as prescribed by the court herein and hereby, and that this litigation thereupon be closed and terminated.
 *Page 1